April 2, 2015Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:General California Municipal Money Market Fund1933 Act File No.: 33-94521940 Act File No.: 811-4871CIK No.: 00000803951Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Class A and Class B Prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 45 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 27, 2015.Please address any comments or questions to my attention at 212-922-8023.Sincerely,/s/ Zachary R. BarkerZachary R. BarkerParalegal
